IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                          March 11, 2008

                                                                      Charles R. Fulbruge III
                                       No. 07-10458                           Clerk


In The Matter Of: FAYE MARIE WIGLEY; DONALD WIGLEY

                                Debtors
--------------------------------------------------
FAYE MARIE WIGLEY

                                                  Appellant
v.

UNITED STATES OF AMERICA INTERNAL REVENUE SERVICE

                                                  Appellee



                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 3:06-CV-364
                              USDC No. 3:06-CV-368
                              USDC No. 3:06-CV-369


Before JOLLY, BARKSDALE, and BENAVIDES, Circuit Judges.
PER CURIAM:*
       AFFIRMED. See 5th Cir. R. 47.6.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.